Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: first and second shoulders of claims 4 and 15.

Claim Rejections - 35 USC § 112
Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 14 recites “whereby said plurality of flooring panels are stackable in a nesting configuration” which is indefinite, because it is unclear what disclosed structural configuration of the floor panels is deemed to be “nesting”. Specifically, para. [0037] of applicant’s specification states that “the floor panel 78 bottom surface 78B is formed in a V-shape which thereby enables the panels to be stacked in a nesting configuration for efficient transportation, shipping and storage thereof.” However, it is unclear how such a V-shape alone would enable a stacked nesting configuration when the V-shape is situated solely on the bottom surface of the floor panel.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutchings et al. (US 20030213202)
Regarding claim 1, Hutchings discloses a modular flooring system for agricultural animal housing (abstract, an agricultural floor panel), 
said system comprising: a plurality of flooring panels (plurality of flooring panels 10; fig. 2), 
each of said flooring panels comprising a top surface, a bottom surface, opposing side edges and opposing end edges (see annotated fig. 1); 
a plurality of flanges laterally extending from each opposing side edge (flanges 12; fig. 1) for supporting engagement on at least two elongate support beams for supporting said flooring panels (support beam 20, fig. 1), 
said plurality of flanges defining a plurality of recesses between adjacent flanges (recesses 12b; fig. 1), 
said flanges and recesses adapted for mating engagement with corresponding flanges and recesses of an adjacent flooring panel (para. [0027], regarding the beam support edges 12 include a system of alternating flanges 12 a and 12 b designed to interlock with corresponding flanges and recesses on an adjacent panel while maintaining a gap between adjacent panels); 
and a plurality of bosses and apertures arranged on each opposing end edge adapted for interlocking engagement with corresponding bosses and apertures of an adjacent flooring panel (para. [0028], The alternating boss 30 and recess 32 are designed to interconnect with corresponding bosses and recesses on the cross edge of an adjacent panel).

    PNG
    media_image1.png
    681
    872
    media_image1.png
    Greyscale

Regarding claim 2, Hutchings discloses the invention in claim 1, and further discloses wherein, said plurality of flanges further comprise hook members depending from laterally extending flange projections for supporting engagement on said at least two elongate support beams (para [0027], each flange includes a hook 13 for engagement over the cross beam to prevent disengagement of the flange); and said at least two elongate support beams interlocks each of said flooring panels (para. [0027], hook 13 for engagement over the cross beam), whereby said at least two elongate support beams prevent disengagement of said plurality of flanges by lateral displacement of said plurality of flanges with respect to said at least two elongate support beams (para. [0027], hook 13 for engagement over the cross beam 20 to prevent disengagement of the flange by lateral displacement of the flange with respect to the support beam 20).

Regarding claim 3, Hutchings discloses the invention in claim 2, and further discloses wherein, said at least two elongate support beams (support beam 20, fig. 1) comprise generally triangular end faces and generally rectangular sides (see annotated fig. 1), said generally triangular end faces and said generally rectangular sides defining a lower region and an upper region (see annotated fig. 1).

Regarding claim 4, Hutchings discloses the invention in claim 3, and further discloses wherein, said lower region further comprises an outwardly sloping base end having a generally triangular cross section and arcuate bottom surface and first and second outwardly sloping wall portions (see annotated fig. 1), and said upper region further comprises first and second vertically extending parallel wall portions (see annotated fig. 1), first and second shoulders (see annotated fig. 1), and an apex comprising a planar top surface (see annotated fig. 1).

Regarding claim 11, Hutchings discloses the invention in claim 4 and further discloses wherein, said at least two elongate support members further comprise a mounting stand (see annotated fig. 1).

Regarding claim 13, Hutchings the invention in claim 1 and further discloses wherein, said top surface comprises slots therethrough (see annotated fig. 1), said slots further comprised of non-porous surface material (para. [0002], plastic grates).

Regarding claim 15, Hutchings discloses a modular flooring system for agricultural animal housing, said system comprising: 
a flooring panel comprising a top surface, a bottom surface (see annotated fig. 4), opposing side edges and opposing end edges (see annotated fig. 4); 
a plurality of flanges laterally extending from each opposing side edge for supporting engagement on at least two elongate support beams for supporting said flooring panel (claim 1, a floor panel for support on at least two support beams, the floor panel comprising two opposing edges, each edge having a plurality of flanges for supporting engagement on the support beams), 
the plurality of flanges defining a plurality of recesses between adjacent flanges (claim 1, the plurality of flanges defining a plurality of recesses between adjacent flanges), 
the flanges and recesses adapted for mating engagement with corresponding flanges and recesses of an adjacent flooring panel (claim 1, wherein the flanges and recesses are adapted for interlocking engagement with corresponding flanges and recesses of an adjacent panel); 
a plurality of bosses and apertures arranged on each opposing end edge adapted for interlocking engagement with corresponding bosses and apertures of an adjacent flooring panel (para. [0028], the boss 30 and recess 32 are designed to interconnect with corresponding bosses and recesses on the cross edge of an adjacent panel); 
and said at least two elongate support beams further comprise generally triangular end faces, and generally rectangular sides (see annotated fig. 1), 
said generally rectangular sides comprising an outwardly sloping base end having a generally triangular cross section (see annotated fig. 1) 
and arcuate bottom surface (see annotated fig. 1), 
first and second outwardly sloping wall portions, first and second vertically extending parallel wall portions (see annotated fig. 1),
first and second shoulders, and an apex comprising a planar top surface (see annotated fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchings et al. (US 20030213202 A1) in view of Moreau et al. (US 6047663 A).
Regarding claim 5, Hutchings discloses the invention in claim 4, but does not appear to specifically disclose wherein, said first and second vertically extending parallel wall portion further comprise a plurality of first and second ribs, respectively, forming a gripping surface in frictional engagement with said hook members.
However, Moreau is in the field modular flooring systems (abstract) and teaches plurality of first and second ribs, respectively, forming a gripping surface in frictional engagement with said hook members (col. 4, lines 57-59, regarding ribs 78 extending from the surface of the bottom member 40 towards the overhanging member 62 act as spacers for establishing a snugger fit of the beam 250; fig. 24).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Hutchings with a gripping surface ribs taught by Moreau. Doing so would establish a snugger fit (see Moreau, col. 4, lines 57-59).

Claim 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchings et al. (US 20030213202 A1) in view of Moreau et al. (US 10362777 B1) and in further view of Fox (US 10294656 B2).
Regarding claim 6, Hutchings as modified discloses the invention in claim 5, does not appear to specifically disclose, said at least two elongate support beams further comprise a lower central securement portion for receiving mechanical fasteners; an upper central securement portion for receiving mechanical fasteners; and an intermediate longitudinal bore vertically spaced therebetween said lower central.
However, Fox is in the field of supporting beams or post (abstract) and teaches said at least two elongate support beams further comprise a lower central securement portion for receiving mechanical fasteners (support openings 40 that operate with fasteners 42; fig. 2c); an upper central securement portion for receiving mechanical fasteners (support openings 40 that operate with fasteners 42; fig. 2c); and an intermediate longitudinal bore vertically spaced therebetween said lower central securement portion and said upper central securement portion (see annotated fig. 2c).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Hutchings with an upper and lower central securement portion able to receive fasteners and an intermediate longitudinal bore of that of Fox. Doing so would facilitate attachment of connection devices (see Fox, col. 4, lines 57-67, regarding use of fasteners to secure connection devices).

    PNG
    media_image2.png
    405
    275
    media_image2.png
    Greyscale

Regarding claim 7, Hutchings as modified discloses the invention in claim 6, but does not appear to specifically disclose wherein, said mechanical fasteners comprise screw bosses.
 	However, Fox teaches wherein, said mechanical fasteners comprise screw bosses (fasteners 42; fig. 1).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Hutchings with the mechanical fasteners of that of Fox. Doing so would facilitate attachment of connection devices (see Fox, col. 4, lines 57-67, regarding use of fasteners to secure connection devices).

	Regarding claim 8, Hutchings as modified discloses the invention in claim 7, but does not appear to specifically disclose an upper longitudinal bore vertically spaced above said intermediate longitudinal bore.
	However, Fox teaches an upper longitudinal bore vertically spaced above said intermediate longitudinal bore (see annotated fig. 2c).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Hutchings with an upper longitudinal bore vertically spaced above said intermediate longitudinal bore of Fox. Doing so would facilitate attachment of connection devices (see Fox, col. 4, lines 57-67, regarding use of fasteners to secure connection devices).

	Regarding claim 9, Hutchings as modified discloses the invention of claim 8, and further discloses an outwardly sloping base end and said arcuate bottom surface to distribute load from said plurality of flooring panels and said plurality of flanges against said lower regions of said at least two elongate support beams (para. [0008], flanges have supported the entire loading of the panel, cross beam design which is fully supported by the beam system to improve the overall strength of the floor system wherein loading on the panel is at least partially transferred to other surfaces of the cross beam.) but does not appear to specifically disclose lower central securement portion is flanked by first and second flanking bores; and said flanking bores, said intermediate longitudinal bore and said upper longitudinal bore
	However, Fox teaches a lower central securement portion is flanked by first and second flanking bores; and said flanking bores, said intermediate longitudinal bore and said upper longitudinal bore (see annotated fig. 2c).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Hutchings with flanking bores and longitudinal bores of Fox. Doing so would facilitate attachment of connection devices (see Fox, col. 4, lines 57-67, regarding use of fasteners to secure connection devices).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchings et al. (US 20030213202 A1) in view of Fox (US 10294656 B2).
	Regarding claim 10, Hutchings discloses the invention in claim 4, does not appear to specifically disclose a member that further comprise a mounting bracket.
	However, Fox teaches a member that further comprise a mounting bracket (see fig. 1).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Hutchings with a mounting bracket of Fox. Doing so would facilitate attachment of connection devices (see Fox, col. 4, lines 57-67, regarding use of fasteners to secure connection devices). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchings et al. (US 20030213202 A1) in view of McElroy (US 20010032596 A1).
Regarding claim 12, Hutchings discloses the invention of claim 4 but does not specifically disclose beam slots for receiving a hook mounting accessory.
However, McElroy is in the field of livestock (abstract) teaches beam slots for receiving a hook mounting accessory (J-bolt 114, J-bolt assembly 112; fig. 2).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Hutchings with beam slots of that of McElroy for a hook mounting accessory. Doing so would allow for extra security mechanisms for the support beams (See McElroy, para. [0033], regarding additional J-bolt assemblies 112 maybe used to secure the central portions of the traction grid). 

Claim 14 is/are rejected under 35 U.S.C. 102(a)(1)/103 as being anticipated by/unpatentable over Hutchings et al. (US 20030213202 A1).
Regarding claim 14, Hatchings discloses the invention of claim 1 and further discloses wherein, said bottom surface that comprises at least one V-shape (see annotated fig. 1), whereby said plurality of flooring panels (10) are stackable in a nesting configuration (Examiner notes that the floor panels are inherently configured as being stackable in a nesting configuration due to the disclosed structure of the panels; see also the rejection under 112(b) detailed hereinabove).
Alternatively, it would have been obvious to one of ordinary skill in the art to configure the floor panels such that they are stackable in a nesting configuration in order to ensure that the floor panels can be easily stored and transported. 


Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN KIM NGUYEN whose telephone number is (571)272-9141. The examiner can normally be reached 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 /BRIAN KIM NGUYEN/ Examiner, Art Unit 3647                                                                                                                                                                                                       /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647